Title: To John Adams from François Adriaan Van der Kemp, 1 March 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Olden barneveld 1 March 1820.


How can I, in any manner, reciprocate your kindnesses? I know I can not, and yet I feel cordially thank full—I received both your Lett. at the same instant. How I could wish, that I was at liberty, to communicate to my frend Tyng—these great Characteristic Strokes, by which you delineated S. E.’s character! he would be delighted with these, as they are correct—and designate the masterly hand of my frend. But you know that man—and it was chiefly owing to your distinguished recommendations, that I was treated by that family with Such kind courtesy. As I can not recollect, I could have attracted much less deserved his notice—that remembrance certainly was an unequivocal proof, that I Shared in his esteem. But he is gone—we both Stand on the brink, and, if you leave me, By whom Shall—can you be replaced—Is it not Some what Singular in my fate—that the moment an Eliot is gone, a Bayard arises, and Sends me a present of exquisite Hermitage—to cheer the cottager’s Spirits! So there were allways raised—during my eventful life, to Strew roses on my path—and—when I did bid farewel to Europe and my European connections—An Adams Stept foward to Smooth my path in the wilderness.
It was with regret, that I discovered—that the Slave trade was exercised and protected here under the colonial Government, under the patronage of the West Indian Company—Happy indeed—that your State did not Share in it.
Our National Records contain a treasure of high value in many respects—I am not however without apprehension, that I Shall have lost my eyes before I Shall have accomplished the task—But do not fear my Dear Sir! that I Shall give up the Ship—I trust, you can not even Suspect it.
I mentioned, I believe, about two years past—the publication in London of the Second part of the Amboina Tragedy—of which I now discovered the whole—which I may now communicate to you, through the aid of my Amanuensis, my Daughter Bartha. If our frend Tyng visits you, gratify him with a glance over it.
It must give you pleasure, that mrs de Wint is beloved and respected by her neighbours—"She is an amiable pious woman very much esteemed by all, who know her" in this manner writes her Pastor. I certainly Shall visit that family If I ever am permitted—to make that journey once more—But I must first See Cambridge—Boston—and Montezillo—and try, if I can yet be recognised—mean while I remain confident, that you continue to be the warm frend of him, who is with unabated respect / Your devoted and / obliged frend


Fr. Adr. vander Kemp.




